


Exhibit 10.3

 

OCTOBER 24, 2002 ADDENDUM #2 TO LEASE DATED JUNE, 1996 BY AND BETWEEN
HOWARD BROTHERS LLC CORPORATION FORMERLY HOWARD REAL PROPERTY TRUST
“LESSOR” AND SPECIALTY LABORATORIES, INC “LESSEE” FOR THE PREMISES LOCATED
AT  1752-1756 CLOVERFIELD BOULEVARD, SANTA MONICA, CA 90404

 

60.

LEASE TERM
EXTENSION:

 

 

 

 

Provided that concurrently with the execution of this addendum, Lessee delivers
to Lessor the sum of $4,725.00 which represents the difference between the
current security deposit of $14,962.50 and $19,687.50, the base rent commencing
July 1, 2003, Lessor and Lessee hereby agree that the term of the lease is
extended for an additional one (1) year term for the period July 1, 2003 - June
30, 2004. The base rent for this extended term is $19,687.50 per month triple
net for the period of July 1, 2003-June 30, 2004.

 

 

 

 

61.

OPTION TO
EXTEND:

 

 

 

 

Lessor hereby grants Lessee two (2) one (1) year options to extend the term of
the lease. The base rent for the first one (1) year option to extend is
$20,179.68 per month triple net notwithstanding any provision in the lease to
the contrary for the period of July 1, 2004 - June 30, 2005 a copy of said
option is attached hereto as paragraph #63. The base rent for the second one (1)
year option to extend is the Fair Market Value but not less than the existing
rent notwithstanding any provision in the lease to the contrary for the period
of July 1, 2005 - June 30, 2006 a copy of said option is attached hereto as
paragraph #64.

 

 

 

 

62.

ORIGINAL
LEASE 2ND
FIVE (5) YEAR
OPTION TO
EXTEND
DELETION:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lessor and Lessee hereby agree that the June 1996 Lease’s Addendum paragraph #53
(“2nd Five (5) Year Option to Extend July 1, 2003-June 30, 2008) is hereby
deleted.

 

Unless otherwise specifically provided in this addendum, all terms defined in
the Lease when used herein shall have the meaning set forth in the Lease. All
other terms and conditions of the lease shall remain in full force and effect.

 

AGREED AND ACCEPTED:

 

 

 

LESSEE:

LESSOR:

 

 

SPECIALTY LABORATORIES, INC.
A California Corporation

HOWARD BROTHERS LLC CORPORATION
FORMERLY HOWARD REAL PROPERTY TRUST

 

 

BY:

/s/ Frank J. Spina

 

BY:

Howard Brothers LLC Corp

 

 

ITS:  CFO

ITS:  Mgr, Joseph L. Howard

 

 

BY:

 

 

BY:

/s/ Joseph L. Howard

 

 

ITS:

 

 

ITS:

 

 

 

EXECUTED AT:  Santa Monica, CA

EXECUTED AT:  Santa Monica, CA

 

 

DATE:  11/5/02

DATE:  11/1/02

 

 

ADDRESS:

1620 N. 26th St

ADDRESS:

 

 

 

 

90404

 

 

--------------------------------------------------------------------------------


[LOGO]

 

OPTION(S) TO EXTEND

STANDARD LEASE ADDENDUM

 

Dated

October 24, 2002

 

 

By and Between  

(Lessor)

Howard Brothers LLC Corporation

 

formerly Howard Real Property Trust

 

 

 

(Lessee)

Specialty Laboratories, Inc.,

 

A California Corporation

 

 

Address of Premises:

1752-1756 Cloverfield Boulevard

 

Santa Monica, CA 90404

 

Paragraph 63

 

A.  OPTION(S) TO EXTEND:

Lessor hereby grants to Lessee the option to extend the term of this Lease for
one (1) additional twelve (12) month period(s) commencing when the prior term
expires upon each and all of the following terms and conditions:

 

(i)            In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor and Lessor must receive the same at
least five 5 months prior to the date that the option period would commence,
time being of the essence.  If proper notification of the exercise of an option
is not given and/or received, such option shall automatically expire.  Options
(if there are more than one) may only be exercised consecutively.

 

(ii)           The provisions of paragraph 39, including those relating to
Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option.

 

(iii)          Except for the provisions of this Lease granting an option or
options to extend the term, all of the terms and conditions of this Lease except
where specifically modified by this option shall apply.

 

(iv)          This Option is personal to the original Lessee, and cannot be
assigned or exercised by anyone other than said original Lessee and only while
the original Lessee is in full possession of the Premises and without the
intention of thereafter assigning or subletting.

 

(v)           The monthly rent for each month of the option period shall be
calculated as follows, using the method(s) indicated below:  (Check Method(s) to
be Used and Fill in Appropriately)

 

o  I.       Cost of Living Adjustment(s) (COLA)

 

a.      On (Fill in COLA Dates):

 

the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill in Urban
Area): 

 

 

All Items (1982-1984=100), herein referred to as “CPI”.

 

b.      The monthly rent payable in accordance with paragraph A.I.a of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the month(s)
specified in paragraph A.I.a. above during which the adjustment is to take
effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): o the first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in Other “Base
Month”):                                     . The sum so calculated shall
constitute the new monthly rent hereunder, but in no event, shall any such new
monthly rent be less than the rent payable for the month immediately preceding
the rent adjustment.

 

c.      In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation.  In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties.  The cost of said Arbitration shall be paid equally by the Parties.

 

o  II.      Market Rental Value Adjustment(s) (MRV)

 

a.      On (Fill in MRV Adjustment Date
(s))                                          

the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:

 

1) Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date.  If agreement cannot be reached, within thirty days, then:

 

(a) Lessor and Lessee shall immediately appoint a mutually acceptable appraiser
or broker to establish the new MRV within the next 30 days.  Any associated
costs will be split equally between the Parties, or

 

(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

 

Initials:

[ILLEGIBLE]

Initials:

[ILLEGIBLE]

 

ã2000 - American Industrial Real Estate Association

 

FORM OE-3-8/OOE

1

--------------------------------------------------------------------------------


 

(i)      Within 15 days thereafter Lessor and Lessee shall each select an o
appraiser or o broker (“Consultant” - check one) of their choice to act as an
arbitrator.  The two arbitrators so appointed shall immediately select a third
mutually acceptable Consultant to act as a third arbitrator.

 

(ii)     The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto.  The decision
of a majority of the arbitrators shall be binding on the Parties.  The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 

(iii)    If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision of his or her own, and said decision shall be binding on the Parties.

 

(iv)    The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie. the one that is NOT the closest to the actual
MRV.

 

2) Notwithstanding the foregoing, the new MRV shall not be less than the rent
payable for the month immediately preceding the rent adjustment.

 

b.       Upon the establishment of each New Market Rental Value:

 

1) the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and

 

2) the first month of each Market Rental Value term shall become the new “Base
Month” for the purpose of calculating any further Adjustments.

 

ý  III.     Fixed Rental Adjustment(s) (FRA)

 

The Base Rent shall be increased to the following amounts on the dates set forth
below:

 

On (Fill in FRA Adjustment Date(s)):

 

The New Base Rent shall be:

July 1, 2004

 

$

20,179.68 per mo, NNN

 

 

$

 

 

 

$

 

 

 

$

 

 

B.  NOTICE:

 

Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.

 

C.  BROKER’S FEE:

 

The Brokers shall be paid a Brokerage Fee for each adjustment specified above in
accordance with paragraph 15 of the Lease.

 

 

 

NOTE: These forms are often modified to meet changing requirements of law and
needs of the industry.  Always write or call to make sure you are utilizing the
most current form: AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 700 S. Flower
Street, Suite 600, Los Angeles, Calif. 90017

 

 

Initials

[ILLEGIBLE]

Initials:

 [ILLEGIBLE]

 

2

--------------------------------------------------------------------------------


 

[LOGO]

 

OPTION(S) TO EXTEND

STANDARD LEASE ADDENDUM

 

Dated

October 24, 2002

 

By and Between

(Lessor)

Howard Brothers LLC Corporation
formerly Howard Real Property Trust

 

 

(Lessee)

Specialty Laboratories, Inc.,

 

A California Corporation

 

Address of Premises:

1752-1756 Cloverfield Boulevard

 

Santa Monica, CA 90404

 

Paragraph 64

 

A.  OPTION(S) TO EXTEND:

 

Lessor hereby grants to Lessee the option to extend the term of this Lease for
one (1) additional twelve (12) month period(s) commencing when the prior term
expires upon each and all of the following terms and conditions:

 

(i)            In order to exercise an option to extend, Lessee must give
written notice of such election to Lessor and Lessor must receive the same at
least five 5 months prior to the date that the option period would commence,
time being of the essence.  If proper notification of the exercise of an option
is not given and/or received, such option shall automatically expire.  Options
(if there are more than one) may only be exercised consecutively.

 

(ii)           The provisions of paragraph 39, including those relating to
Lessee’s Default set forth in paragraph 39.4 of this Lease, are conditions of
this Option.

 

(iii)          Except for the provisions of this Lease granting an option or
options to extend the term, all of the terms and conditions of this Lease except
where specifically modified by this option shall apply.

 

(iv)          This Option is personal to the original Lessee, and cannot be
assigned or exercised by anyone other than said original Lessee and only while
the original Lessee is in full possession of the Premises and without the
intention of thereafter assigning or subletting.

 

(v)           The monthly rent for each month of the option period shall be
calculated as follows, using the method(s) indicated below:  (Check Method(s) to
be Used and Fill in Appropriately)

 

o  I.       Cost of Living Adjustment(s) (COLA)

 

a.      On ( Fill in COLA Dates):                                             

the Base Rent shall be adjusted by the change, if any, from the Base Month
specified below, in the Consumer Price Index of the Bureau of Labor Statistics
of the U.S. Department of Labor for (select one): o CPI W (Urban Wage Earners
and Clerical Workers) or o CPI U (All Urban Consumers), for (Fill in Urban
Area):

 

                                          

All Items (1982-1984=100), herein referred to as “CPI”.

 

b.      The monthly rent payable in accordance with paragraph A.I.a. of this
Addendum shall be calculated as follows: the Base Rent set forth in paragraph
1.5 of the attached Lease, shall be multiplied by a fraction the numerator of
which shall be the CPI of the calendar month 2 months prior to the month(s)
specified in paragraph A.I.a. above during which the adjustment is to take
effect, and the denominator of which shall be the CPI of the calendar month
which is 2 months prior to (select one): o the first month of the term of this
Lease as set forth in paragraph 1.3 (“Base Month”) or o (Fill in Other “Base
Month”):                                           .  The sum so calculated
shall constitute the new monthly rent hereunder, but in no event, shall any such
new monthly rent be less than the rent payable for the month immediately
preceding the rent adjustment.

 

c.      In the event the compilation and/or publication of the CPI shall be
transferred to any other governmental department or bureau or agency or shall be
discontinued, then the index most nearly the same as the CPI shall be used to
make such calculation.  In the event that the Parties cannot agree on such
alternative index, then the matter shall be submitted for decision to the
American Arbitration Association in accordance with the then rules of said
Association and the decision of the arbitrators shall be binding upon the
parties.  The cost of said Arbitration shall be paid equally by the Parties.

 

ý  II.      Market Rental Value Adjustment(s) (MRV)

 

a.      On (Fill in MRV Adjustment Date(s))   July 1, 2005

 

the Base Rent shall be adjusted to the “Market Rental Value” of the property as
follows:

 

1) Four months prior to each Market Rental Value Adjustment Date described
above, the Parties shall attempt to agree upon what the new MRV will be on the
adjustment date.  If agreement cannot be reached, within thirty days, then:

 

(a) Lessor and Lessee shall immediately appoint a mutually acceptable nationally
recognized broker to establish the new MRV within the next 30 days.  Any
associated costs will be split equally between the Parties, or

 

(b) Both Lessor and Lessee shall each immediately make a reasonable
determination of the MRV and submit such determination, in writing, to
arbitration in accordance with the following provisions:

 

Initials

[ILLEGIBLE]

Initials:

[ILLEGIBLE]

 

 

1

--------------------------------------------------------------------------------


 

(i)      Within 15 days thereafter, Lessor and Lessee shall each select an
nationally recognized broker (“Consultant” - check one) of their choice to act
as an arbitrator.  The two arbitrators so appointed shall immediately select a
third mutually acceptable Consultant to act as a third arbitrator.

 

(ii)     The 3 arbitrators shall within 30 days of the appointment of the third
arbitrator reach a decision as to what the actual MRV for the Premises is, and
whether Lessor’s or Lessee’s submitted MRV is the closest thereto.  The decision
of a majority of the arbitrators shall be binding on the Parties.  The submitted
MRV which is determined to be the closest to the actual MRV shall thereafter be
used by the Parties.

 

(iii)    If either of the Parties fails to appoint an arbitrator within the
specified 15 days, the arbitrator timely appointed by one of them shall reach a
decision on his or her own, and said decision shall be binding on the Parties.

 

(iv)    The entire cost of such arbitration shall be paid by the party whose
submitted MRV is not selected, ie, the one that is NOT the closest to the actual
MRV.

 

2) Notwithstanding the foregoing, the new MRV shall not be less than the rent
payable for the month immediately preceding the rent adjustment.

 

b.       Upon the establishment of each New Market Rental Value:

 

1) the new MRV will become the new “Base Rent” for the purpose of calculating
any further Adjustments, and

2) the first month of each Market Rental Value term shall become the new “Base
Month” for the purpose of calculating any further Adjustments.

 

o  III.  Fixed Rental Adjustment(s) (FRA)

The Base Rent shall be increased to the following amounts on the dates set forth
below:

 

On(Fill in FRA Adjustment Date(s)):

The New Base Rent shall be:

 

$

 

 

$

 

 

$

 

 

$

 

 

B.  NOTICE:

 Unless specified otherwise herein, notice of any rental adjustments, other than
Fixed Rental Adjustments, shall be made as specified in paragraph 23 of the
Lease.

 

C.  BROKER’S FEE:

 The Brokers shall be paid a Brokerage Fee for each adjustment specified above
in accordance with paragraph 15 of the Lease.

 

 

 

 

 

NOTE:  These forms are often modified to meet changing requirements of law and
needs of the Industry.  Always write or call to make sure you are utilizing the
most current form: AMERICAN INDUSTRIAL REAL ESTATE ASSOCIATION, 700 S. Flower
Street, Suite 600, Los Angeles, Calif. 90017

 

 

Initials:

[ILLEGIBLE]

Initials:

[ILLEGIBLE]

 

2

--------------------------------------------------------------------------------
